 

Case 7:20-mj-01283 Document 1 Filed on 06/29/20 in TXSD Page 1 of 3

 

 

 

 

AO 91 (Rev 8/01) Criminal Complaint United States District Court
FILED ~
United States District Court | JUN 9-9 2020
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION David J. Bradley, Clerk”

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Leonel Sepulveda Jr.

Case Number: M-20- 1283

USG YOB: 1978

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about June 27, 2020 in Starr County, in

the Southern District of Texas the defendant(s)
(Track Statutory Language of Offense)

did manufacture, distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a controlled substance;

in violation of Title 21 United States Code, Section(s) 841 (a)(1), 841(b)(1)(B)
I further state that I am a(n) Supervisory Border Patrol Agent and that this complaint is based on the
following facts:

See attached affidavit. '

Continued on the attached sheet and made a part of this complaint: [ | Yes [x] No
Approved by: AUSA Patricia Cook Profit
Submitted by reliable electronic means, sworn to and attested
to telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: /Si lan D. Land
Signature of Complainant

June 29, 2020 4:53 p.m. lan D. Land SBPA

 

Peter E. Ormsby , U.S. Magistrate Judge t £ zZ ae

Name and Title of Judicial Officer Signature of Judicial Officer
 

 

 

Case 7:20-mj-01283 Document 1 Filed on 06/29/20 in TXSD Page 2 of 3

AFFIDAVIT

The information contained in this report/affidavit is based upon my personal participation in the
investigation, which included, but is not limited to information relayed to me by other agents and
officers participating in the investigation.

- PROBABLE CAUSE / FACTS:

On June 27, 2020, Border Patrol Agent (BPA) J.R.A. and BPA T.M. were conducting
surveillance of an established alien and drug trafficking route from a concealed location near an
area known to agents as “La Prieta”. The agents, who had been monitoring the main route of
ingress/egress to the area known as “La Prieta Main”, had observed a small watercraft in the
area, as Well as an older model brown sedan which had been seen driving toward the Rio Grande
River. The watercraft appeared to be cruising the Rio Grande River in the vicinity of “La Prieta”
without any clear aim or objective, which is consistent with the tactics used by alien and
narcotics traffickers to scout for the presence of law enforcement. At approximately 9:50 p.m.,
BPA T.M. advised other Border Patrol (BP) units in the area that the brown sedan was headed
north at a high rate of speed.

BPA J.L.R. responded to the report in his marked service unit with his emergency lights
activated, at which time he observed the brown sedan briefly go southbound before redirecting
and heading north on “La Prieta Main”. The driver of the brown sedan, later identified as Leonel
SEPULVEDA JR., subsequently struck BPA J.L.R.’s service unit with his vehicle and continued
driving north towards Old U.S. Highway 83. BPA C.K. and BPA J.D A. were also responding to
the area in their marked service unit, and were passed by the brown sedan as SEPULVEDA JR.
continued to drive northbound. After turning around, BPAs C.K. and J.D.A. continued to follow
SEPULVEDA JR. as he turned east on Old U.S. Highway 83 before merging onto U.S. Highway
83. BPAs C.K. and J.D.A observed SEPULVEDA JR. driving in the median and swerving in and
out of oncoming traffic as they followed him for approximately two miles before he rear-ended a
civilian vehicle at the intersection of U.S. Highway 83 and Alvarez Rd. in Rio Grande City,
Texas.

After rear-ending the civilian vehicle, SEPULVEDA JR. exited the brown sedan and attempted
to flee the scene, but was apprehended after a short foot pursuit by BPA C.K. The brown sedan
driven by SEPULVEDA JR. was subsequently found to contain 232 Ibs. of marijuana. Texas
Department of Public Safety (DPS) Trooper A. Garza (Badge#14939) took custody of
SEPULVEDA JR., the brown Lincoln sedan bearing Texas license plates MGX 4242, and the
232 lbs. of marijuana at the scene.
 

Case 7:20-mj-01283 Document 1 Filed on 06/29/20 in TXSD Page 3 of 3

DISPOSITION:

The facts of this case were presented to Assistant United States Attorney Patricia C. Profit who
accepted Leonel SEPULVEDA JR. for prosecution under 21 USC 841, manufacturing,
distributing, or dispensing, or possessing with the intent to manufacture, distribute, or dispense, a
controlled substance.

S/ Tan D. Land

 

Ian D. Land
Supervisory Border Patrol Agent

Submitted by reliable electronic means, sworn to and
attested to telephonically per Fed. R. Cr. P. 4.1, and
probable cause found on: June 29th, 2020:

fete £ One?

Peter E. Ormsby
United States Magistrate Judge
